Citation Nr: 1710508	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  15-22 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an esophageal condition, to include esophagitis, claimed as secondary to the service-connected diabetes mellitus.

2. Entitlement to service connection for hypernatremia, claimed as secondary to the service-connected diabetes mellitus.

3. Entitlement to service connection for a cognitive disorder, claimed as secondary to the service-connected diabetes mellitus.

4. Entitlement to an initial rating in excess of 30 percent prior to June 29, 2011, and 60 percent thereafter, for ischemic heart disease.

5. Entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction and diabetic retinopathy.

6. Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

7. Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

8. Entitlement to a total disability rating due to individual unemployability (TDIU).

9. Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  The Veteran died in January 2017.  The appellant is his surviving spouse.  In January 2017, she filed a request to be substituted for the Veteran to continue his appeal.  In February 2017, the RO determined that she was an eligible substitute.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2008, April 2012, and December 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a May 2013 rating decision, during the pendency of the present appeal, the RO granted the Veteran a disability rating of 60 percent for ischemic heart disease from June 29, 2011.  Because less than the maximum available benefit for a schedular rating was awarded and because the increases were not awarded for the entirety of the claims period, the claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

10. The issues of service connection for a cognitive disorder, entitlement to a TDIU, and entitlement to SMC based upon the need for regular aid and attendance of another person or by reason of being housebound are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's esophageal condition, including esophagitis, was caused by his service-connected diabetes mellitus.

2. Hypernatremia is a laboratory finding and not a disease or disability under VA law and regulations.

3. From March 12, 2001 to May 16, 2011, the Veteran's ischemic heart disease was manifested by no more than a workload of greater than five METs but no more than seven METs resulting in fatigue and dizziness and left ventricular dysfunction with an ejection fraction greater than 50 percent.

4. From May 17, 2011 to July 10, 2013, the Veteran's ischemic heart disease was manifested by no more than a workload of between three and five METs with dizziness and fatigue.

5. From July 11, 2013, the Veteran's ischemic heart disease was manifested by no more than a workload of one to three METs with fatigue and congestive heart failure.

6. For the entire period on appeal, the Veteran's right and left lower extremity peripheral neuropathy manifested as no more than moderately severe incomplete paralysis of the sciatic nerve. 

7. Prior to January 6, 2012, the Veteran's diabetes mellitus required no more than insulin and a restricted diet.

8. From January 6, 2012 to May 18, 2013, the Veteran's diabetes mellitus required no more than insulin, restricted diet, and regulation of activities.

9.  From May 19, 2013, the Veteran's diabetes mellitus required no more than insulin, restricted diet, and regulation of activities with hypoglycemic reactions requiring one or two hospitalizations per year, plus complications that would not be compensable if separately evaluated, such as diabetic retinopathy and erectile dysfunction.


CONCLUSIONS OF LAW

1. The criteria for service connection for an esophageal condition, diagnosed as esophagitis, have been met.  38 U.S.C.A. §§ 1110, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).

2. Hypernatremia is not itself a disability for which compensation may be granted pursuant to VA law and regulations in the circumstances of this case.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

3. The criteria for an initial rating in excess of 30 percent for ischemic heart disease from March 12, 2001 to May 16, 2011, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7017 (2016).

4. The criteria for a rating of 60 percent, but no higher, for ischemic heart disease, from May 17, 2011 to July 10, 2013, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, DC 7017 (2016).

5. The criteria for a rating of 100 percent for ischemic heart disease, from July 11, 2013, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, DC 7017 (2016).

6. The criteria for an initial rating of 40 percent, but no higher, for left lower extremity peripheral neuropathy have been met, for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, DC 8520 (2016).

7. The criteria for an initial rating of 40 percent, but no higher, for right lower extremity peripheral neuropathy have been met, for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, DC 8520 (2016).

8. The criteria for a rating in excess of 20 percent for diabetes mellitus, prior to January 6, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.119, DC 7913 (2016).

9. The criteria for a rating of 40 percent, but no higher, for diabetes mellitus, from January 6, 2012 to May 18, 2013, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.119, DC 7913 (2016).

10. The criteria for a rating of 60 percent, but no higher, for diabetes mellitus, from May 19, 2013, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.119, DC 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2016). 

Claims for initial compensable ratings arise from the appellant's disagreement with the ratings assigned in connection with the grants of service connection for these disabilities.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions such as the propriety of the assigned rating or effective date, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314 -15 (Fed. Cir. 2007).  Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.

In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In addition, general notice is required regarding how disability ratings and effective dates are assigned.  Id.  In this case, the Veteran was sent letters in June 2008, August 2011, November 2011, and February 2013 which satisfied the notice requirements.  Thus, the duty to notify has been met.

As to the claims for entitlement to service connection, these claims were filed as a fully developed claim (FDC) pursuant to VA's program to expedite claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  The FDC form includes notice to the claimant of what evidence is required to substantiate the claim and of the claimant's and VA's respective duties for obtaining evidence.  When filing a FDC, a claimant is to submit all evidence relevant and pertinent to the claim other than service treatment records and treatment records from VA medical centers, which will be obtained by the VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the veteran.  See VA Form 21-526EZ, dated January 2015.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, private treatment records and medical opinions, VA examination reports, lay statements, and the Veteran's and appellant's statements.

The Veteran was afforded VA examinations in June 2008, January 2013, and March 2013.  A VA medical opinion was obtained in April 2016.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons stated below, these examinations, and April 2016 VA medical opinion, were adequate. 

As such, the RO has provided assistance to the appellant as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duties to notify and assist in the development of these claims.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was not incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the issue of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In the case of conflicting medical opinions, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  Other factors affecting the probative value of a medical opinion include thoroughness and degree of detail, and a well-reasoned rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Bloom v.West, 12 Vet. App. 185, 187 (1999).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

Service Connection for an Esophageal Condition - Analysis

The Veteran contended that his esophageal condition was caused by his service-connected diabetes mellitus.  A May 2015 private medical record documents a possible diagnosis of diabetic gastroparesis.  A September 2015 private hospital discharge summary diagnosed the Veteran with profound gastroparesis.  A May 2015 private medical record diagnosed the Veteran with erosive esophagitis.

In June 2015, the Veteran's treating physician opined that the Veteran's esophagitis was more likely than not related to or caused by his service-connected diabetes.  No rationale was given to support this opinion.

In January 2016, the Veteran's treating physician stated that the Veteran was diagnosed with esophagitis and had evidence of erosive esophagitis in the spring of 2014.  He stated that the Veteran had a form of fungal esophagitis which was commonly seen in diabetic patients and opined that it was possible that the Veteran's diabetes contributed to his fungal esophagitis.

In April 2016, a VA physician opined that the Veteran's esophagitis was less likely than not proximately due to or the result of his diabetes.  He restated the Veteran's medical history and relied upon the absence of notations of esophagitis in some of the Veteran's treatment records.  He did not provide any opinion as to whether the Veteran's gastroparesis was caused by his diabetes and if it could have caused his erosive esophagitis.

After a review of all of the evidence of record, both lay and medical, the Board finds that the weight of the competent evidence is at least in equipoise on the question of whether the Veteran's diagnosed esophageal condition, to include esophagitis, was caused by his service-connected diabetes.  Evidence against a finding that the Veteran's esophageal condition, to include esophagitis, was caused by his service-connected diabetes is the April 2016 VA opinion, which is the only adequate VA medical opinion of record.  Evidence in support of a finding that the Veteran's esophageal condition, to include esophagitis, was caused by his service-connected diabetes includes the two letters from the Veteran's treating physician.  Given that the evidence is at least in equipoise, with consideration of the benefit-of-the-doubt rule, the Board will resolve reasonable doubt to find that the Veteran's esophageal condition, to include esophagitis, was caused by his service-connected diabetes.

Service Connection for Hypernatremia - Analysis

The Veteran sought service connection for hypernatremia, secondary to his service-connected diabetes.  Hypernatremia is "excessive sodium in the blood."  Dorland's Illustrated Medical Dictionary 892 (32nd ed. 2012).  Private medical treatment records reflect that the Veteran had hypernatremia.

The question is whether hyperlipidemia constitutes a disability under VA law or regulations.  There is no precedential Court decision or General Counsel Opinion that addresses this question.  However, the Board finds that hypernatremia is analogous to other conditions that involve elevated concentrations of substances in the blood, such as hyperlipidemia.  In several non-precedential decisions, the Court has affirmed Board decisions finding that hyperlipidemia is a laboratory finding and not a disability for which compensation is warranted under VA Law and regulations.  See, e.g., Neary v. Shinseki, No. 11-1407, 2012 WL 3641438 (Vet. App. Aug. 24, 2012) (mem dec.) (noting Board's citation of the Schedule for Rating Disabilities: Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996), in which VA noted that hyperlipidemia, elevated triglycerides, and elevated cholesterol are "actually laboratory test results, and are not, in and of themselves, disabilities").  The Board finds the reasoning of the non-precedential decisions and VA regulators to be persuasive and applicable to the analogous condition of hypernatremia.  Therefore, the Board holds that entitlement to service connection for hypernatremia must be denied because the claimed condition is not a disability under VA law and regulations.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b). 




Laws and Regulations - Increased Ratings

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.   See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2016).

Increased Initial Rating for Ischemic Heart Disease - Analysis

The Veteran's ischemic heart disease, status post myocardial infarction and coronary bypass surgery, was rated 30 percent from March 12, 2001 to June 28, 2011, and 60 percent thereafter.  His ischemic heart disease was rated under DC 7017 based on his status post coronary bypass surgery. 

Under DC 7017, an evaluation of 100 percent is applicable for three months following hospital admission for surgery.  Thereafter, a 10 percent rating may be assigned when there is evidence of workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required. To receive the next higher rating of 30 percent, the evidence must show workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. A 60 percent evaluation is warranted where there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. An evaluation of 100 percent disabling requires chronic congestive heart failure, or; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

The provisions of 38 C.F.R. § 4.104 Note (2) define one MET as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104.

A June 2000 private treatment note indicated that the Veteran's left ventricular ejection fraction was approximately 55 percent.

A February 2001 VA treatment note indicated that the Veteran's workload was 5.9 METs.

A March 2001 VA treatment note indicated that the Veteran's left ventricular ejection fraction was 35-40 percent.

An April 2001 VA treatment note indicated that the Veteran complained of occasional episodes of dizziness, occurring about once every two weeks.

A November 2001 VA treatment record indicates that the Veteran's left ventricular ejection fraction was 57 percent.

A May 17, 2011 private stress test record indicated that the Veteran's maximum work load was 4.7 METs, and his ejection fraction was 55 percent or greater.

A private physician completed an Ischemic Heart Disease Disability Benefits Questionnaire (DBQ) for the Veteran on June 29, 2011.  This indicated that the Veteran's most recent diagnostic exercise stress test was conducted in May 2011, and his maximum work load at that time was 4.7 METs.  His left ventricular ejection fraction at that point was 55-59 percent.  The physician opined that the Veteran was mildly impaired due to his heart disease.  He stated that the Veteran could do light activity, but no strenuous work.

The Veteran was afforded a VA examination on January 6, 2012.  The VA examiner noted that the Veteran had coronary bypass surgery in September 1992.  The VA examiner opined that the Veteran reported experiencing fatigue with a workload of greater than three to five METs.  The Veteran reported that he tired quickly which impacted his ability to work.

The Veteran was afforded a VA examination in March 2013.  He did not have congestive heart failure, and no testing was conducted.

The Veteran's treating physician completed an Ischemic Heart Disease DBQ on July 11, 2013.  He stated that a stress test conducted in March 2013 revealed a workload of 4.6 METs.  However, he estimated the Veteran's current activity level to be one to three METs, with fatigue at that level.  His left ventricular ejection fraction was 53 to 58 percent as of March 2013.  He stated that the Veteran experienced fatigue and had to rest frequently throughout the day.  The Veteran could only work for about two hours, and the physician opined that he could not do any physical labor due to his heart disease and diabetes.  

In June 2015, the Veteran's treating physician completed an Ischemic Heart Disease DBQ.  He stated that the Veteran had chronic congestive heart failure.  His left ventricular ejection fraction was 40 percent. 

An August 2015 private treatment note indicated that the Veteran had an ejection fraction around 40 percent.

Based on the above, the lay and medical evidence of record establishes that the Veteran's service-connected heart disease warranted an initial rating of 30 percent from March 12, 2001 to May 16, 2011; 60 percent from May 17, 2011 to July 10, 2013; and 100 percent from July 11, 2013 to the present.  Prior to May 17, 2011, the Veteran's left ventricular ejection fraction was in excess of 50 percent and his workload was greater than five METs but not greater than seven METs.  While the March 2001 VA treatment note indicated that the Veteran's left ventricular ejection fraction was 35-40 percent, testing in June 2000 and November 2001 indicated that the ejection fraction was 55 to 57 percent.  Therefore, the Board finds that the April 2001 left ventricular ejection fraction was an acute situation that resolved, as indicated by the comparable results documented in June 2000 and November 2001.

From May 17, 2011, the date of private testing including stress testing, the Veteran's workload was 4.7 METs.  The January 2012 VA examination reported similar workload results.  The left ejection fraction was 55-59 percent in May 2011.  Based on this evidence, the Board finds that a 60 percent rating, but no higher, was warranted for ischemic heart disease from May 17, 2011 to July 10, 2013.

From July 11, 2013, the maximum schedular rating was warranted for ischemic heart disease.  The July 2013 DBQ estimated the Veteran's current activity level to be one to three METs, with fatigue at that level.  The June 2015 DBQ indicated that the Veteran had congestive heart failure.  Based on this evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the maximum schedular rating was warranted for ischemic heart disease from July 11, 2013.

Extraschedular Consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If his disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the symptoms of the Veteran's ischemic heart disease are fully contemplated by the applicable rating criteria.  The rating criteria found in DC 7017 are very broad and contemplated the Veteran's symptoms of decreased heart function, including decreased workloads and left ventricular ejection fraction, dizziness, fatigue, angina, syncope, and congestive heart failure.  Because the Veteran's ischemic heart disease symptoms are contemplated by the rating criteria, it need not reach step 2 of the Thun analysis.

The appellant has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's ischemic heart disease.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d at 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Increased Initial Rating for 
Bilateral Lower Extremity Peripheral Neuropathy - Analysis

The Veteran was rated under DC 8520 for bilateral lower extremity peripheral neuropathy.  DC 8520 provides ratings for paralysis of the sciatic nerve.  38 C.F.R 
§ 4.124a.

Under DC 8520, an 80 percent disability rating is assigned for complete paralysis of the sciatic nerve, demonstrated by foot drop, no active movement possible of the muscles below the knee, and knee flexion that is weakened or (very rarely) lost.  Lower disability ratings are provided for incomplete paralysis, defined by the Rating Schedule as "a degree of lost or impaired function substantially less than the type picture for complete paralysis given."  Id.  A 60 percent disability rating is assigned for severe, incomplete paralysis, with marked muscular atrophy.  A 40 percent disability rating is assigned for moderately severe, incomplete paralysis.  A 20 percent disability rating is assigned for moderate, incomplete paralysis.  38 C.F.R. § 4.124a, DC 8520.  The regulation further provides that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran was afforded a VA examination in January 2012.  He was diagnosed with bilateral lower extremity peripheral neuropathy.  He reported having little to no feeling in his feet.  Deep tendon reflexes were decreased in his bilateral knees, and absent in his bilateral ankles.  Light touch/monofilament testing results were absent in his bilateral ankles/lower legs and feet/toes.  Position sense was decreased in the bilateral lower extremities, and both vibration and cold sensations were absent in the bilateral lower extremities.  Trophic changes attributable to diabetic peripheral neuropathy were noted including loss of extremity hair with smooth, shiny skin of the bilateral extremities.  He also had brown discoloration from his bilateral ankle area to his distal calf area.  

The Veteran was afforded a VA examination in March 2013.  He had severe numbness in his bilateral lower extremities.  Muscle strength and deep tendon reflexes were normal.  Light touch monofilament testing results revealed decreased sensation bilaterally.  Vibration sensation and cold sensation were also decreased bilaterally.  There was no muscle atrophy or trophic changes.  The VA examiner opined that the Veteran had bilateral mild incomplete paralysis of the sciatic nerve.

A July 2013 VA treatment note indicated that the Veteran was unable to walk much due to feet discomfort.

The objective medical evidence of record does not indicate that the Veteran has complete paralysis of the sciatic nerve, as required for an 80 percent rating under DC 8520.  The Veteran has not contended, and the medical evidence does not indicate, that the Veteran has any muscular atrophy of the left lower extremity; thus, the Veteran does not meet the requirements for a 60 percent rating. 

Although the October 2009 VA examiner described the Veteran's peripheral neuropathy as "mild," this finding is not binding on the Board.  As the January 2012 VA examination report indicated that the Veteran had trophic changes, the Veteran's symptoms were not solely sensory and not limited to a rating for the mild, or at most, moderate degree.  

For the entire period on appeal, the Board finds that the Veteran's symptoms were most accurately characterized as moderately severe bilateral incomplete paralysis of the sciatic nerve, and a 40 percent disability evaluation should be assigned.  This rating is based on evidence from the January 2012 VA examination report indicating decreased and absent bilateral deep tendon reflexes, and reported little to no feeling in his feet, trophic changes, decreased position sensation, and absent vibration and cold sensations; the March 2013 VA examination, indicating severe numbness and decreased bilateral light touch, vibration, and cold sensations; and a July 2013 VA treatment note indicating that the Veteran was unable to walk much due to his feet discomfort.  These symptoms are all indicative of a moderately severe disability for the entire period on appeal.

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence supports a disability rating of 40 percent, but no higher, for peripheral neuropathy of the bilateral lower extremities for the entire period on appeal.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If his disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the symptoms of the Veteran's bilateral lower extremity peripheral neuropathy are fully contemplated by the applicable rating criteria.  The rating criteria found in DC 8520 are very broad and contemplated the Veteran's symptoms of trophic changes, numbness, loss of sensation, difficulty walking, decreased muscle strength, and decreased reflexes.  Because the Veteran's bilateral lower extremity peripheral neuropathy symptoms are contemplated by the rating criteria, it need not reach step 2 of the Thun analysis.

The appellant has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's bilateral lower extremity peripheral neuropathy.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d at 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Increased Rating for Diabetes Mellitus - Analysis

In this case, the Veteran's diabetes mellitus was assigned a 20 percent initial disability rating under DC 7913, which falls under the Schedule of Ratings for the Endocrine System, found in 38 C.F.R. § 4.119. 

Under DC 7913, which specifically addresses evaluation of diabetes mellitus, a 20 percent evaluation is assigned where diabetes requires insulin and restricted diet, or an oral hypoglycemic agent and a restricted diet. Id. 

A 40 percent evaluation is assigned where diabetes requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  Id.

A 60 percent evaluation is assigned where the disease requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.

A 100 percent evaluation is assigned where diabetes requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119. 

Note (1) to DC 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under DC 7913.  Id.

The Veteran was afforded a VA examination in June 2008.  The Veteran did not report a history of ketoacidosis or hospitalization.  He reported hypoglycemic episodes occurring once a week, but denied being hospitalized for this.  He reported having a restricted diet and requiring insulin, but denied restriction of activities.

An October 2009 electrocardiogram report, pursuant to a hospitalization, diagnosed the Veteran with hypoglycemia.

The Veteran was afforded a VA examination on January 6, 2012.  The VA examiner stated that the Veteran's diabetes mellitus was treated with a restricted diet and insulin.  However, the Veteran did not require regulation of activities as part of medical management of his diabetes mellitus.  He reported visiting his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month.  He had not been hospitalized for episodes of hypoglycemia or ketoacidosis during the past 12 months.  The Veteran reported feeling that strenuous activity tended to drop his blood glucose level, resulting in nervousness and blurred vision which impacted his ability to work.

A July 2013 VA treatment record indicated that the Veteran had been hospitalized for hypoglycemia on May 19, 2013.

In February 2015, a private treatment record indicated that the Veteran was hospitalized for hypoglycemia.

In June 2015, the Veteran's treating physician completed a Diabetes Mellitus DBQ.  He stated that the Veteran required insulin and regulation of activities.  He visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month, and had not been hospitalized for episodes of ketoacidosis or hypoglycemia over the past 12 months.  He had progressive unintentional weight loss attributable to diabetes, but did not have progressive loss of strength attributable to diabetes mellitus.  

Based on the above, the lay and medical evidence of record establishes that the Veteran's diabetes mellitus warrants no more than a 20 percent prior to January 6, 2012, 40 percent from January 6, 2012 to May 18, 2013, and 60 percent thereafter.  Prior to the January 6, 2012, VA examination, the Veteran's diabetes only required insulin and a restricted diet.  He did not require regulation of activities.  From the January 6, 2012 VA examination to May 18, 2013, the Veteran's diabetes required insulin, restricted diet and regulation of activities.  Prior to May 19, 2013, the Veteran's diabetes mellitus did not warrant at least twice monthly visits to a diabetic care provider or at least annual hospitalizations for hypoglycemic reactions or episodes of ketoacidosis.  From May 19, 2013, the Veteran's diabetes resulted in annual hospitalization for hypoglycemic episodes, plus he had complications of diabetic retinopathy and erectile dysfunction that would not be compensable if separately evaluated.  The Veteran's first documented hospitalization for hypoglycemia was on May 19, 2013.  The records also reflect that he was hospitalized for hypoglycemia in February 2015.  Therefore, a 60 percent disability rating was warranted from May 19, 2013 based upon his requirement of insulin, a restricted diet, and regulation of activities with hypoglycemic reactions requiring one or two hospitalizations per year.  At no point during the period on appeal did the Veteran have episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider.  Thus, a 100 percent rating is not warranted for any period under appeal.  

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds the weight of evidence supports a disability rating of no more than 20 percent prior to January 6, 2012, 40 percent from January 6, 2012 to May 18, 2013, and 60 percent thereafter, for diabetes mellitus.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.119 (2016).




Extraschedular Consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If his disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the symptoms of the Veteran's diabetes mellitus are fully contemplated by the applicable rating criteria.  The rating criteria found in DC 7913 are very broad and contemplated the Veteran's insulin dependence, hypoglycemic reactions requiring hospitalization, restricted diet, weight loss, and regulation of activities.  It also provides for separate compensable ratings for complications and considers the impact of complications that would not be compensable if separately evaluated.   Because the Veteran's diabetes symptoms are contemplated by the rating criteria, it need not reach step 2 of the Thun analysis.

The appellant has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's diabetes mellitus.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d at 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for an esophageal condition, diagnosed as esophagitis is granted.

Service connection for hypernatremia, secondary to diabetes mellitus, is denied.

The criteria for an initial rating in excess of 30 percent for ischemic heart disease from March 12, 2001 to May 16, 2011, have not been met. 

From May 17, 2011 to July 10, 2013, a disability rating of 60 percent, but no higher, for ischemic heart disease, is granted.

From July 11, 2013, a disability rating of 100 percent for ischemic heart disease is granted.

For the entire period on appeal, an initial disability rating of 40 percent, but no higher, for peripheral neuropathy of the right lower extremity is granted.

For the entire period on appeal, an initial disability rating of 40 percent, but no higher, for peripheral neuropathy of the left lower extremity is granted.

Prior to January 6, 2012, a disability rating in excess of 20 percent for diabetes mellitus is denied.

From January 6, 2012 to May 18, 2013, a disability rating of 40 percent, but no higher, for diabetes mellitus is granted.

From May 19, 2013, a disability rating of 60 percent, but no higher, for diabetes mellitus is granted.


REMAND

Service Connection for a Cognitive Disorder

The Veteran contended that his current cognitive was related to or caused by his service-connected diabetes mellitus and esophageal condition, to include esophagitis.  He claimed that the service-connected diabetes and esophageal condition caused him to develop hypernatremia, which caused his cognitive disorder.

An August 2015 private hospital treatment record indicated that the Veteran had lost a lot of weight likely due to dehydration and erosive esophagitis, developed severe hyponatremia, and then likely had a little bit of brain damage from such.  The treating physician stated that the Veteran suffered what appeared to be more of an organic brain syndrome in the spring of that year when he had profound hypernatremia, and had never returned to his mental baseline.  

In January 2016, the Veteran's treating physician stated that while the Veteran's diabetes did not directly cause him to have the profound cognitive disorder due to his profound hypernatremia, it was possible that his diabetes contributed to his fungal esophagitis, therefore setting in motion the multiple comorbidities that he developed.

In April 2016, a VA physician opined that the Veteran's cognitive disorder was less likely than not proximately due to or the result of diabetes mellitus.  He stated that the Veteran sustained problems with profound dehydration and hypernatremia which resulted in the organic brain syndrome.  He stated that there was no evidence that the diabetes directly contributed to the cognitive disorder as it was clear that the basis for dehydration was a lack of oral intake.  He also noted that an April 2015 CT head study revealed the presence of marked cerebral atrophy, but attributed this to the Veteran's age.  He did not opine whether the esophageal condition, to include esophagitis, secondary to diabetes, caused the Veteran's decreased oral intake that led to his dehydration, hypernatremia, and subsequent cognitive disorder.

After a review of all of the evidence of record, both lay and medical, the Board finds that the evidence that is of record is insufficient to make a determination in this claim.  Thus, the claim must be remanded so that an opinion may be obtained on the etiology of the Veteran's cognitive disorder.

Entitlement to a TDIU and SMC

The claims for a TDIU and for SMC based on the need for the regular A&A of another person or housebound status are inextricably intertwined with the service connection claim that is currently being remanded, inasmuch as TDIU and SMC are awarded on the basis of impairment due to service-connected disabilities. As such, further adjudicatory action on the TDIU and SMC claims will be deferred pending completion of the development sought below.

(It is noted that based on the increased ratings granted above the Veteran met the criteria for a single service-connected disability (ischemic heart disease) rated as totally disabling for section 1114(s) purposes as of July 11, 2013.  In addition, the Veteran was in receipt of a 60 percent disability rating for diabetes mellitus from May 19, 2013.  As the Veteran had a single service-connected disability rated as totally disabling for section 1114(s) purposes and a separate service-connected disability rated 60 percent, SMC at the housebound rate may be warranted. Given, however, that the effective date may change given the outcome of the cognitive disorder issue, the Board will defer appellate review.)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the appellant with the appropriate VCAA notice for the claim for SMC based on the Veteran's need for A&A or on account of being housebound, which outlines the types of evidence the appellant needs to provide in order to establish entitlement to SMC based on these criteria.

2. If deemed necessary, perform any additional development with respect to the claim for entitlement to TDIU and SMC.  All actions to obtain the requested statement should be documented fully in the claims file.

3. The RO should forward the record (to include this Remand) to an appropriate VA medical specialist to provide a medical opinion concerning the nature and likely etiology of the Veteran's cognitive disorder, and in particular whether or not such disability was caused or aggravated by his service-connected esophagitis.  The Veteran's record (to include this Remand) must be reviewed by the examiner.  Based on review of the record, the examiner should provide an opinion that responds to the following:

Is it at least as likely as not (a 50% or greater probability) that the Veteran's cognitive disorder was caused or aggravated by the Veteran's service-connected esophagitis to the extent that the esophagitis prevented him from consuming oral intake and resulted in hypernatremia?
	
The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation

4. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claims on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the appellant, she and her representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


